NOT FOR PUBLICATION                           FILED
                                                                          SEP 17 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30264

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00281-DCN-1

 v.

GLOUDINA MARIA ROBBERTSE,                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Gloudina Maria Robbertse appeals from the district court’s order denying

her motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      Robbertse contends that the district court erred under United States v. Aruda,

993 F.3d 797, 802 (9th Cir. 2021), by relying on U.S.S.G. § 1B1.13 to evaluate

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
whether she had demonstrated the required extraordinary and compelling reasons

for compassionate release. The district court declined to decide if § 1B1.13 was

binding because, in its view, Robbertse’s motion sought relief under Application

Note 1(A) to § 1B1.13. However, Robbertse did not cite the Guideline in her

motion, and Application Note 1 contains requirements that are not mandatory after

Aruda. See U.S.S.G. § 1B1.13 n.1(A) (requiring defendant to have a “terminal

illness” or a “serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility”). It is unclear to what extent the district court applied

those requirements in concluding that Robbertse’s release would not be

“compatible with the policies of the U.S. Sentencing Commission.” Furthermore,

contrary to the government’s argument, the district court did not conclude that the

18 U.S.C. § 3553(a) factors did not support relief; instead, it referred only to the

risk Robbertse poses to the community, which is a consideration specified in the

Guideline. See U.S.S.G. § 1B1.13(2); Aruda, 993 F.3d at 799.

      Given these indicia that the district court placed improper weight on

§ 1B1.13, we vacate its order and remand to permit the district court to reassess

Robbertse’s motion under the standard set forth in Aruda. See Aruda, 993 F.3d at

802. On remand, the district court should also address Robbertse’s argument that,

given how infectious diseases like COVID-19 spread in a carceral setting, she is


                                            2                                     20-30264
being forced to choose between risking serious illness or death from COVID-19

and refraining from taking the immunosuppressants that she needs to treat her

autoimmune disorders.

      VACATED and REMANDED.




                                        3                                  20-30264